Citation Nr: 1615347	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of fracture of left wrist with arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from January 1958 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a compensable rating for residuals of fracture of left wrist with arthritis.
  
In a March 2012 rating decision, the RO granted a 10 percent rating for the Veteran's left wrist disability, effective March 31, 2010, the date of receipt of his claim for an increased rating.  Inasmuch as a higher rating is available for such disability, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for an increased rating remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The Board notes that the Veteran also initiated an appeal of the issue of entitlement to service connection for right ear hearing loss; however, in his May 2012 substantive appeal, he limited his appeal to the issue of entitlement to an increased rating for his left wrist disability.  Consequently, the issue of entitlement to service connection for right ear hearing loss has not been perfected for appeal and is not presently before the Board.

The Board further observes that, in his May 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in January 2016, he contacted the RO by telephone and cancelled his request for a hearing.  He did not request to reschedule and, consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board notes that the most recent VA examination addressing the severity of the Veteran's residuals of fracture of left wrist with arthritis was conducted in February 2012.  However, the evidence received subsequent to such examination indicates that the symptoms of the Veteran's left wrist disability may have materially worsened since such examination.

In this regard, during the February 2012 VA examination, the examiner noted there was a diagnosis of left wrist strain on file.  The Veteran reported complaints of having intermittent pain mostly with heavy lifting or carrying or gripping.  He stated that he had increased pain with cold weather that caused increased aching, and that repetitive use made his wrist feel fatigued more easily than the right wrist.  The Veteran reported having had past surgery of shaving of calcified bone at the wrist in 1976.

On examination, range of motion findings for the left wrist included palmar flexion to 60 degrees, without objective evidence of painful motion; dorsiflexion of 50 degrees without objective evidence of painful motion; and the Veteran was able to do repetitive use testing with post testing flexion and dorsiflexion both to 50 degrees.  The examiner found that, after repetitive use, the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

The examiner also found that the Veteran did not have any residual signs or symptoms due to his prior wrist surgery, and that the wrist condition did not impact his ability to work.  The examiner made a determination that diagnostic testing was not clinically indicated for purposes of the examination, and that the functional limitations were as stated by the Veteran.  

The report concludes with a diagnosis of left wrist traumatic strain, status post arthroscopic shaving repair.  The examiner stated that no objective evidence of pain on range of motion was noted, passive range of motion was unchanged from active range of motion, on repetitive testing range of motion values were unchanged from baseline values reported, and no pain, fatigue, weakness, or incoordination were noted.  The examiner recorded findings that radial deviation motion against gravity from zero to 15 degrees was without pain.

Subsequent to that examination, there is no further clinical record evidence addressing the severity of the Veteran's service-connected left wrist disability.  However, in a May 2012 VA Form 9, the Veteran reported that he had loss of motion and pain in the left wrist.  He also stated that he suffers periods of extreme pain and inability to use his left hand effectively.

In a March 2016 written brief presentation, the Veteran's representative stated that the Veteran had reported that his left wrist condition was more serious than was reported at the time of the VA examination of February 2012.  

The representative also stated that the examiner in February 2012 noted that the Veteran experienced increased pain during cold weather.  The representative expressed that this may indicate arthritis in the wrist.  The representative also noted that the February 2012 VA examination did not include diagnostic testing, which should have been conducted to rule out degenerative joint disease given that the Veteran underwent surgery in 1976.  The representative also noted that the examination report did not contain any significant diagnostic test findings.

Given the lack of any recent VA examination findings, including any diagnostic test findings such as from X-ray examination, or other clinical evidence necessary to evaluate the current condition of the Veteran's for residuals of fracture of left wrist with arthritis, and given the evidentiary indications including the Veteran's assertion that the disability has materially worsened since the last VA examination in February 2012, the claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of the left wrist disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Any outstanding VA or private medical records pertaining to the Veteran's left wrist disability dated since the February 2012 VA examination should be requested and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his left wrist disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an examination to determine the severity of the Veteran's service-connected residuals of fracture of left wrist with arthritis.  The claims file and copy of this REMAND must be made available to and reviewed by the examiner.  

The examiner must perform all indicated diagnostic tests and studies including imaging as necessary for a complete evaluation of the service-connected residuals of fracture of left wrist with arthritis, and all symptoms associated with the Veteran's service-connected left wrist disability should be reported in detail. 

The examiner should conduct a thorough orthopedic examination of the Veteran's left wrist and provide a diagnosis of any pathology found.  The examiner should conduct range of motion studies and document any limitation of motion in degrees, and in relation to normal range of motion, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding of the left wrist on motion and the degrees at which guarding starts.  The examiner should consider the Veteran's lay statements regarding symptoms.

The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left wrist is used repeatedly over a period of time.  The examiner should determine whether the left wrist joint exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional loss of range-of-motion due to any weakened movement, excess fatigability, or incoordination; and if not feasible, the examiner should so state.

The examiner shall identify whether there is objective evidence of ankylosis of the left wrist, and if so, include findings regarding whether the ankylosis is at a favorable or unfavorable position; and describe the position of any ankylosis in terms of degrees of palmar flexion, dorsiflexion, pronation, supination, or any ulnar or radial deviation as indicated by position.

If ankylosis of the left wrist is present, then the examiner shall opine as to whether such ankylosis is extremely unfavorable; and if so, then opine as to whether the left wrist disability results in no effective function of the hand remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance, based on the actual remaining function of the hand. 
 
The examination report should include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




